LEWIS, Circuit Judge,
concurring.
I join the court’s opinion except insofar as its analysis does not expressly distinguish between interpreting or construing a collective bargaining agreement, on the one hand, and merely referring to it on the other, in the context of the appropriateness of Railway Labor Act preemption.
To give meaning to the terms “interpret” or “construe,” the court broadens beyond necessity the parameters of RLA preemption. While the court correctly concludes that Rule 63 and other provisions of the collective bargaining agreement must be interpreted to determine what was intended by “part of the duties” of the employee, I do not believe that any construction or interpretation is necessary with regard to the question of whether an employee’s travel is undertaken “during normal working hours;” I think that is made abundantly clear by a quick reference to Rule 63. Accordingly, I would have taken the opportunity in this case to clarify that a need merely to refer to the collective bargaining agreement should not necessarily invoke Lingle v. Norge Division, Magic Chef, Inc., 486 U.S. 399, 108 S.Ct. 1877, 100 L.Ed.2d 410 (1988), and invite preemption.
In my view, the distinction is significant. For example, if mere reference were enough to invalidate a state law, then all state minimum labor standards could be rendered invalid as applied to union situations. This, of course, is contrary to established precedent. At a minimum, in fact, the Supreme Court has recognized that an exception to bargaining agreement preemption exists for state minimum labor standards. See Metropolitan Life Ins. v. Massachusetts, 471 U.S. 724, 755-56, 105 S.Ct. 2380, 2397-98, 85 L.Ed.2d 728 (1985); Malone v. White Motor Corp., 435 U.S. 497, 98 S.Ct. 1185, 55 L.Ed.2d 443 (1978). Indeed, an employer or union could exempt itself from any state law by including contrary terms in a collective bargaining agreement. Thus, my concern is that the majority’s analysis might lend itself to insulating entirely from judicial review the contents of a collective bargaining agreement.
My concerns aside, however, I believe the majority is correct in that resolution of the state-law claim pertaining to the duties of the employee does depend upon the meaning of the collective bargaining agreement and, accordingly, “the application of state law ... is preempted.” Lingle, 486 U.S. at 405-06, 108 S.Ct. at 1881.